      Case 1:20-cv-06539-JMF Document 41-1 Filed 08/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  CITIBANK, N.A.,                            No. 1:20-cv-06539 (JMF)
                         Plaintiff,
             v.

  BRIGADE CAPITAL MANAGEMENT, LP,
                                              [PROPOSED] ORDER

                         Defendant.


  CITIBANK, N.A.,                            No. 1:20-cv-06617 (JMF)
                         Plaintiff,

             v.

  HPS INVESTMENT PARTNERS, LLC AND
  SYMPHONY ASSET MANAGEMENT, LLC,


                         Defendants.


  CITIBANK, N.A.,                            No. 1:20-cv-06713 (JMF)
                         Plaintiff,

             v.

  BARDIN HILL LOAN MANAGEMENT LLC,
  INVESTCORP CREDIT MANAGEMENT US
  LLC, GREYWOLF LOAN MANAGEMENT LP,
  ZAIS GROUP LLC, ALLSTATE INVESTMENT
  MANAGEMENT COMPANY, MEDALIST
  PARTNERS CORPORATE FINANCE LLC,
  TALL TREE INVESTMENT MANAGEMENT
  LLC, NEW GENERATION ADVISORS LLC,
  AND HIGHLAND CAPITAL MANAGEMENT
  FUND ADVISORS LP,



                         Defendants.
        Case 1:20-cv-06539-JMF Document 41-1 Filed 08/24/20 Page 2 of 3




JESSE M. FURMAN, United States District Judge:

        The following order shall govern the further conduct of pretrial proceedings in this case,
the caption of which is hereby changed to “In re Citibank August 11 Wire Transfers”:

   1. The scope of any discovery in this case shall be restricted to: (1) whether Plaintiff’s wire
      transfers to Defendants on August 11, 2020 were a mistake, and (2) the viability of the
      defendants’ discharge-for-value affirmative defense.

   2. Document discovery shall be limited to non-privileged internal and external
      communications by the parties between August 7, 2020 and August 17, 2020 that are
      relevant to whether the August 11 wire transfers were a mistake and/or Defendants’
      discharge for value defense.

   3. Each party shall be required to produce no more than two fact depositions of party
      witnesses, which may include a deposition of an organization pursuant to Rule 30(b)(6).
      Plaintiff and Defendants in aggregate shall each be limited to no more than two depositions
      of third party witnesses.

   4. By August 25, 2020, the parties shall serve upon one another their initial disclosures and
      requests for production and interrogatories.

   5. By August 28, 2020, the parties shall serve upon one another their responses to requests
      for production and responses to the opposing party’s interrogatories.

   6. By September 7, 2020, the parties shall complete production of responsive materials to the
      opposing party.

   7. By September 14, 2020, the parties shall complete the taking of depositions.

   8. By September 21, 2020, the parties shall complete discovery of materials relating to the
      testimony of any expert witnesses, if the parties determine such discovery to be necessary.

   9. By September 25, 2020, the parties shall file a Joint Pretrial Order, including any and all
      information relevant to the trial referenced in the Court’s Individual Rules and Practices in
      Civil Cases (available at http://nysd.uscourts.gov/judge/Furman) with respect to Joint
      Pretrial Orders.

   10. By September 25, 2020, the parties shall each file Proposed Findings of Fact and
       Conclusions of Law. As there may be no opportunity for post-trial submissions, the
       Proposed Findings of Fact should be detailed and should include citations to the proffered
       trial testimony and exhibits, and the Proposed Conclusions of Law shall include all law
       that the parties wish to submit to the Court. The parties may not submit additional
       memoranda of law (before or after trial) without leave of Court.
        Case 1:20-cv-06539-JMF Document 41-1 Filed 08/24/20 Page 3 of 3




   11. By September 25, 2020, the parties shall serve, but not file, affidavits constituting the direct
       testimony of each trial witness, except for the direct testimony of an adverse party, a person
       whose attendance is compelled by subpoena, or a person for whom the Court has agreed to
       hear direct testimony live at the hearing. Witness affidavits are subject to the same rules
       and restrictions as would apply in the case of live testimony (i.e., they are a direct substitute
       for the live direct testimony), so the parties should be diligent in complying with all
       applicable Rules of Evidence, including but not limited to the rules regarding hearsay,
       personal knowledge, and proper foundation (e.g., as to any evidence offered in connection
       with the witness’s direct testimony).

   12. By September 25, 2020, the parties shall also serve, but not file, all deposition excerpts that
       will be offered as substantive evidence, as well as a one-page synopsis (with transcript
       citations) of those excerpts for each deposition.

   13. By September 25, 2020, the parties shall provide the Court with an electronic copy of each
       exhibit sought to be admitted (with each filename corresponding to the relevant exhibit
       number — e.g., “PX-1,” “DX-1,” etc.) on either a CD-ROM or a flash drive. If submission
       of electronic copies would be an undue burden on a party, the party may seek leave of
       Court (by letter-motion filed on ECF) to submit prospective documentary exhibits in hard
       copy. Each hard copy shall be pre-marked (that is, with an exhibit sticker) and assembled
       sequentially in a loose leaf binder (not to exceed 2 1/2 inches in thickness) or in separate
       manila folders labeled with the exhibit numbers and placed in redweld folders labeled with
       the case name and docket number. The parties shall also provide, by e-mail to the Court
       (Furman_NYSDChambers@nysd.uscourts.gov), a Microsoft Word document listing all
       exhibits sought to be admitted. The list shall contain four columns labeled as follows:
       (1) “Exhibit Number”; (2) “Description” (of the exhibit); (3) “Date Identified”; and
       (4) “Date Admitted.” The parties shall complete the first two columns, but leave the third
       and fourth columns blank, to be filled in by the Court during trial.

   14. Three business days after submission of the affidavits discussed above, counsel for each
       party shall submit a list of all affiants whom he or she intends to cross-examine at the trial.
       Only those witnesses who will be cross-examined need to appear at trial. The original
       signed affidavits should be brought to trial to be marked as exhibits.

   15. The parties shall be prepared for trial to begin on September 30, 2020. If necessary, the
       trial will continue through October 1, 2020.


       SO ORDERED.


Dated: August 24, 2020                              __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge
